 UNITED HYDRAULIC SERVICESUnited Hydraulic Services,Inc.chidPerry W`HisandJames O. Mills.Cases 9-CA-17643, 9-CA-17962, and 9-CA-191668 January 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 29 June 1984 the National Labor RelationsBoard issued a Decision and Order' in this pro-ceeding in which the Board, inter alia, ordered theRespondent to reinstate and to make whole the dis-criminatees for any loss of pay suffered by reasonof the Respondent's discrimination against them.On 21 January 1986 the United States Court of Ap-peals for the Fourth Circuit entered its judgmentenforcing the Board's Order. 2A controversyhaving arisen over the amount of backpay dueunder the Board's Order, as enforced by the court,the Regional Director for Region 9 about 3 April1986 issued a backpay specification and notice ofhearing alleging the amounts of backpay due, thediiscriminatees under the Board's Order. Subse-quently, the Respondent filed an answer to thebackpay specification.Thereafter, on 9 May 1986 the General Counselfiled with the Board in Washington, D.C., a motionto Strike Portions of Respondent's Answer andMotion for Summary Judgment. On 21 May 1986the Board issued an Order Transferring Proceedingto the Board and Notice to Show Cause why theGeneral Counsel's motion should not be granted.On about 2 June 1986 the Respondent filed a docu-ment with the Board and requested that the docu-ment be incorporated by reference into its answer.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides in pertinent part:(b)... The answer to the specification shall beinwriting .... The respondent shall specifi-cally admit, deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meet1 271 NLRB 107.2 755 F.2d 955.645the substance of the allegations of the specifi-cation denied.When a respondent intends todeny only part of anallegation, the respondentshall specify so much of it as is true and shalldeny only the remainder. As to all matterswithin the knowledge of the respondent, in-cluding but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice....(c)... If the respondentfilesan answer to thespecification but fails to deny any allegation ofthe specification in the manner required bysubsection (b) of this section, and the failure soto deny is not adequately explained, such alle-gation shall be deemed to be admitted to betrue, and may be so, found by the Board with-out the taking of evidence supporting such al-legation, and the respondent shall be precludedfrom introducing any evidence, controvertingsaid allegation.The backpay specification, issued and served ontheRespondent about 3 April 1986, specificallystatesthat the Respondent shall, within 15 daysfrom the date of the specification, file with the Re-gionalDirector for Region 9 an answer to thespecification and that, if the answer fails to denythe allegations of the specification in the mannerrequired ' under the Board's Rules and Regulationsand the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true and the Respondent shall be precludedfrom introducing any evidence controverting them.In the instant case, the Respondent filed ananswer to the backpay specification which admit-ted all of the backpay specification's allegationswith respect to four of the six discriminatees.3 Ac-cordingly,we,, shall grant the General Counsel'sMotion for Summary Judgment as to those fourdiscriminatees. ,Regarding the other two discrimina-tees, the answer admitted certain allegations anddenied others. Specifically, with respect to discri-minatee PerryWilliams, the Respondent deniedthat the backpay period ended on the date allegedby the General Counsel because, according to theRespondent,Williams was offered reinstatement atleast 2 weeks prior to the date he returned towork. The Respondent also disputed the GeneralCounsel's computation'of gross backpay for a partof the backpay period, alleging that Williams "didnot possess the skills, training, and experience nec-essary to perform the same work performed bythose individuals utilized by the Board as `repre-3The backpayspecification allegedthat no backpaywas due one ofthe four discriminatees,Ricky Tackett.282 NLRB No. 95 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative replacement employees doing comparablework."' The Respondent further denied that Wil-liamswould have received the overtime or thewage increase alleged by the General Counsel. Inaddition, theRespondent's answer disputed theGeneral Counsel's. computation of Williams'interimearnings.Withrespect to discriminatee James Mills, theRespondent's answer denied the allegations con-tained inthe backpay specification only withregard toMills' interim earnings.Finally, the answer stated that the Respondentwould not introduce evidence at the hearing thenscheduled and concluded:[I]n support of its answer to the backpay speci-fication,United Hydraulic Services, Inc. re-spectfully requests that the Board consider allmaterials in its possession including,but notlimited to, those documents provided to theRegionalDirector and Compliance Officer ofRegion 9 by counsel for the respondent whichmaterials include documents which United Hy-draulic Services, Inc. believes support its con-tentions.As noted above, after the Board issued the OrderTransferring Proceeding to the Board and Noticeto Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted, theRespondent filed a document with the Board andrequested that the document be incorporated byreference into the answer.We construe the docu-ment to be an amendment to the answer permissi-ble under Section 102.57 of the Board's Rules andRegulations.In addition to making various argu-ments and assertions regarding the interim earningsof Mills and Williams, the amended answer statesthat the Respondent "has instructed its counsel toaggressively defend any back-pay award."The General Counsel's motion to strike requeststhe Board to strike from the original answer theabove-quoted sentence, which requested the Boardto consider documents previously submitted to thecompliance officer.We shall deny the motion tostrike that portion of the answer, in' view of ourfinding that the aforementioned document is anamendment to the answer. Further, in light of thestatement in the amended answer indicating thatthe Respondent intends to "aggressively defend" itsposition in this backpay proceeding, we find thatthe Respondent has changed its position with re-spect to whether it will appear at any hearing inthismatter and that it will present its own evi-dence.With respect to the Motion for Summary Judg-ment,we agree with the General Counsel thatthere are no issues remaining with respect to thegrossbackpay of discriminateeMills.Thus, theanswer, as amended, does not deny any of the alle-gations contained in the backpay specification re-gardingMills'grossbackpay.As for the grossbackpay alleged in the backpay specification fordiscriminateeWilliams, we fmd that the only alle-gation denied with the specificity required by Sec-tion 102.54(b) of the Board's Rules and Regulationsis the date on which the backpay period ended.Accordingly, we will grant the General Counsel'sMotion for Summary Judgment insofar as it con-cerns the gross backpay of Mills and all of the alle-gations regarding Williams' backpay except for thealleged date on which the backpay period ended.We deny the General Counsel's Motion for Sum-mary Judgment insofar as it concerns the interimearnings of Mills and Williams. It is well settledthat although a general denial does not constitute asufficient answer to the gross backpay allegationsof a backpay specification,a generaldenial of thebackpay specification's- allegations regarding inter-im earnings does suffice to place in issue all ques-tions concerning interim earnings.In view of ' theRespondent's amendment to the part of the originalanswer which stated that it would not appear atthe hearing, we find that the Respondent shouldhave an opportunity to present evidence regardingthe interim earnings of Mills and Williams.ORDERThe National Labor Relations Board orders thatthe Respondent, United Hydraulic Services, Inc.,Micco,West Virginia, its officers, agents, succes-sors, and assigns, shall make whole Ricky Bradley,Melvin Lowe, and Charles Smith by paying themthe amounts of backpay set forth in the backpayspecification, plus interest at the appropriate rateminus taxwithholdings required by Federal andstate laws, subject to the accrual of additional in-terest until payment is effected.IT IS FURTHER ORDERED that the General Coun-sel'sMotion for Summary Judgment is grantedwith respect to the gross backpay of James Mills asset forth in the backpay specification, and with re-spect to the gross backpay allegations regardingPerryWilliams except for the alleged date onwhich his backpay period ended.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 9for the purpose of issuing a notice of hearing andscheduling such hearing before an administrativelaw judge, which hearing shall be limited to takingevidence concerning the interim earnings of JamesMillsand Perry Williams, and the date on whichWilliams' backpay period ended. UNITED HYDRAULIC SERVICES647IT ISFURTHER ORDERED that'he" admiiuistrafivethe record `evidence.Following service of thelaw judge shall prepare and serve on the parties aadministrative law judge's decision on the parties,supplemental decision containing findings of fact,the provisions of Section102.46 of,the Board'sconclusions of law,and recommendations based onRules shall be applicable.